Conley Byrd, Justice, dissenting. In Mansfield Lumber Co. v. Gravette, 177 Ark. 31, 5 S.W. 2d 726 (1928), the decree which this court affirmed permitted the lien holder to remove the improvements from the lots. The judgment of the trial court here should be reversed to permit appellant Arkansas Supply, Inc. to remove from the lots the apartment house constructed upon the lots by the Wrights. Otherwise the appellees who placed the Wrights in possession, are unjustly enriched. I cannot agree with the majority that Mansfield Lumber Co. v. Gravette, supra, authorizes such unjust enrichment by a vendor who places a purchaser in possession under an escrow agreement. Since appellees, or their predecessor in title, had placed the Wrights in possession for construction purposes, I would apply Restatement, Restitution § 52(2) which provides: (2) A person who, because of mistake of law, reasonably but erroneously believing that he, or a third person, on whose account he acts is the owner: (a) causes improvements to be made upon the land of another, is entitled to restitution for the value of the labor and materials used therein to the extent that the land is increased in value if the mistake is reasonable, ...” For the reasons stated herein, I respectfully dissent from the denial of the petition for rehearing. Purtle, J., joins in this dissent.